DETAILED ACTION
This is the initial Office action for application SN 17/543,219 having an effective date of 06 December 2021 and a Foreign priority date of 17 October 2017 (Republic of Korea).  Claims 1-11 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,225,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a coating composition for producing an article having a slippery surface comprising a blend of a polymer resin and a lubricating oil, wherein the coating composition is in a liquid phase, which is indistinguishable over the claimed coating composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg et al (US 2015/0152270).
Aizenberg et al [“Aizenberg”] disclose slippery, self-lubricating polymer surfaces (title).  In one aspect, Aizenberg discloses an article having a lubricating layer including a polymer material and a lubricating liquid maintained on a surface of the polymer material to form a lubricating layer, wherein the polymer material and the lubricating liquid have an affinity for each other such that the polymer material swells to absorb the lubricating liquid in an amount sufficient to form the lubricating layer, wherein the lubricating liquid covers the polymer material, or forms a liquid-polymer composite overlayer, at a thickness to form the lubricating layer at or above the polymer material [0008].  
In one or more embodiment, Aizenberg discloses that the polymer comprises silicone elastomers, silicone oils, fluorosilicone elastomers and perfluorocarbons [0011]-[0013].  Specifically, Aizenberg discloses polydimethylsiloxane (PDMS) and silicone oils [0158], and perfluoropolyether [0159] as suitable polymers in the invention.  
In one or more embodiments, Aizenberg discloses that the lubricant is selected from fluorinated oils, silicone oils, mineral oils, plant oil, and others [0069].  Olive oil and other plant oils are set forth in [0256]. 
Aizenberg discloses that the self-lubricating polymers can be incorporated as coatings or layers on gloves, medical devices and implants, bottle surfaces, tubing/pipelines, and other materials or product surfaces [0147].  Additionally, the lubricant polymer materials can be used as stand-alone articles such as O-rings, membranes, fluidic conduits such as pipes or tubes, catheters and the like [0148].  
Aizenberg discloses that the self-lubricating polymer can be made from a broad range of polymers and lubricating liquids [0150]. Aizenberg discloses exemplary polymer-solvent/lubricant combinations in Table 1.  Polar organic solvents include ketones, esters and aldehydes.  Aizenberg discloses guidelines for appropriate polymer/lubricant combinations which shows how different materials may interact [0162].    
Aizenberg discloses that in designing a slippery polymer system using a solidifiable composition, the lubricating liquid may be selected first base on its immiscibility or low enthalpy of mixing with the solid or liquid object to be repelled.  Once the lubricating liquid is identified, a pre-polymer or base resin is selected that is compatible with the lubricating liquid [0173].   

Claim Rejections - 35 USC § 103
Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg et al (US 2015/0152270) in combination with KIM et al (US 2019/0168258).
Applicants’ invention may differ from Aizenberg et al [“Aizenberg”] by including an aerogel in the coating compositions.  Although not disclosed in Aizenberg, KIM is added to teach that coating compositions may contain nanoparticles including aerogel fine particles and fumed silica [0063].     
Applicants’ invention may also differ from Aizenberg by the specific solvents set forth in dependent claim 10.  Although Aizenberg broadly discloses polar organic solvents including ketones, esters and aldehydes, no specific solvents are set forth.  However, KIM is added to teach that solvents such as methylethylketone [0065] may be used in coating compositions comprising a resin [0064] and a lubricating oil [0070].   
 A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/ELLEN M MCAVOY/                                                                                                Primary Examiner, Art Unit 1771                                                                                                        
EMcAvoy
August 8, 2022